UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6084


FREDERICK ANTHONY CARGILL,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00861-JAB-PTS)


Submitted:   August 6, 2010              Decided:   September 10, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Anthony Cargill, Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick Anthony Cargill appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his motion for a writ pursuant to 28 U.S.C. § 1651(a)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.       See   Cargill   v.    United     States,    No.   1:09-cv-

00861-JAB-PTS     (M.D.N.C.    Dec.     30,   2009).       We   grant     leave   to

proceed    in   forma   pauperis.       We    dispense    with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        2